Election/Restrictions
Claims 1-3, 5-17, and 20 are allowable. The restriction requirement among species, as set forth in the Office action mailed on December 20, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 20, 2019 is withdrawn.  Claims 18-19, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
18. (Currently Amended) The intravascular device of claim 1, further comprising: 
an elongated core wire arranged at least partially within the elongated sheath and configured such that when the elongated core wire is moved axially, the distal end of the elongated coil bends radially, 
elongated core wire is doubled back in a loop within the elongated coil such that a terminal distal end of the elongated core wire is spaced from the distal end of the elongated coil.
19. (Currently Amended) The intravascular device of claim 18, further comprising: 
a movement restrictor situated at least partially within the elongated coil, the movement restrictor being configured to limit axial movement of the terminal distal end of the elongated core wire in at least one axial direction relative to the elongated coil and to permit the loop of the elongated core wire to buckle, resulting in a bend in the distal end of the elongated coil, when an axial force is exerted on the elongated core wire.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the combination of the Reynolds et al. (US 2003/0069521) in view of Feller, III (US 2006/0074478) and Shimogami et al. (US 2011/0144538) references. While in combination these references disclose an intravascular device with an elongated sheath, an elongated coil, a first coil segment with a first coil angle, a second coil segment formed of a subset of the wires and having a second coil angle larger than the first coil angle, a third coil segment formed of a subset of the wires and having a third coil angle larger than the first coil angle and the third coil angle they fail to teach the cross section relative to a perpendicular to the longitudinal axis orientation of the wires as in the claimed invention. This distinguishes the claimed invention over the prior art to provide an intravascular device with a unified elongated coil structure that provides axially variable flexibility.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791